Exhibit 10.26
SECOND AMENDMENT TO SECOND AMENDED AND RESTATED FINANCING
AND SECURITY AGREEMENT
THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED FINANCING AND SECURITY
AGREEMENT (this “Agreement”) is made as of the 3rd day of June, 2008, by and
among ARGAN, INC., a corporation organized and in good standing under the laws
of the State of Delaware (“Argan”), SOUTHERN MARYLAND CABLE, INC., a corporation
organized and in good standing under the laws of the State of Delaware, VITARICH
LABORATORIES, INC., a corporation organized and in good standing under the laws
of the State of Delaware, GEMMA POWER, INC., a corporation organized and in good
standing under the laws of the State of Connecticut, GEMMA POWER SYSTEMS
CALIFORNIA, INC., a corporation organized and in good standing under the laws of
the State of California, GEMMA POWER SYSTEMS, LLC, a limited liability company
organized and in good standing under the laws of the state of Connecticut
(“Gemma”), and GEMMA POWER HARTFORD, LLC, a limited liability company organized
and in good standing under the laws of the State of Connecticut, jointly and
severally (each a “Borrower”; and collectively, the “Borrowers”) and BANK OF
AMERICA, N.A., a national banking association, its successors and assigns (the
“Lender”).
RECITALS
A. Borrowers and Lender are parties to a Second Amended and Restated Financing
and Security Agreement dated as of December 11, 2006 (the same, as amended,
modified, substituted, extended, and renewed from time to time, the “Financing
Agreement”).
B. The Financing Agreement provides for some of the agreements between the
Borrowers and the Lender with respect to the Loans.
C. Gemma contemplates forming Gemma Renewable Power, LLC, a Delaware limited
liability company (the “Joint Venture”), with Invenergy Wind Management LLC,
pursuant to a limited liability company agreement in substantially the form of
Exhibit A attached hereto (the “Joint Venture Transaction”). Borrowers have
requested that the Lender consent to the formation of the Joint Venture and
certain related transactions and the Lender has agreed to do so, on the
condition, among others, that this Agreement be executed.
AGREEMENTS
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, receipt of which is hereby acknowledged, the Borrowers and the
Lender agree as follows:
1. Recitals. Borrowers and Lender agree that the Recitals above are a part of
this Agreement. Unless otherwise expressly defined in this Agreement, terms
defined in the Financing Agreement shall have the same meaning under this
Agreement.

 

 



--------------------------------------------------------------------------------



 



2. Revised Definition. The definition of EBITDA in Section 1.1 of the Financing
Agreement is amended and restated in its entirety as follows:
“EBITDA” means as to the Borrowers and their Subsidiaries on a consolidated
basis for any period of determination thereof, the sum of (a) the net profit (or
loss)(including, without limitation, all net income (loss) recognized by any
Borrower from the Joint Venture, all determined in accordance with GAAP
consistently applied), plus (b) interest expense for such period, plus
(c) income tax provisions for such period, plus (d) depreciation and
amortization of assets for such period, plus (e) non-cash stock compensation
expense and p]us (f) non-cash impairment of goodwill arising from the
acquisition of Vitarich.
3. Additional Covenant Regarding New Equity. The Borrowers covenant and agree
that Argan shall raise not less than Twenty Million Dollars ($20,000,000) (the
“Additional Equity”) on or before the 21st Business Day after the Joint Venture
is created (the “Additional Equity Raise Period”).
4. Investments in Joint Venture. Notwithstanding anything set forth in the
Financing Agreement to the contrary, Lender and Borrowers agree that during the
Additional Equity Raise Period, Gemma may contribute up to One Million Dollars
($1,000,000) of initial equity to the Joint Venture (the “Initial Equity”).
Thereafter, no additional equity may be contributed by Gemma or any Borrower to
the Joint Venture, unless on or before the last day of the Equity Raise Period
the Additional Equity has been raised. If the Additional Equity has been raised
on or before the last day of the Equity. Raise Period, Gemma may contribute
additional equity to the Joint Venture, which when combined with the Initial
Equity does not exceed Seven Million Dollars ($7,000,000), provided, however,
that at the time of each such equity contribution and after giving effect
thereto, no Default or Event of Default has or would occur and is continuing.
5. Consent. Subject to the terms of this Agreement, the Lender agrees to waive
the requirements of Sections 6.1.7, 6.2.2, 6.2,6. 6.2.10 and 6.2.11 of the
Financing Agreement for the purposes of creating the Joint Venture. In addition,
and subject to the terms of this Agreement, the Lender agrees that Gemma may
enter into agreements with the Joint Venture to provide the Joint Venture with
Development support, engineering, construction and technical support services in
connection with Projects (as defined in the Joint Venture Agreement), provided,
that all such agreements are on fair and reasonable terms no less favorable to
the Borrowers than would be obtained in a comparable arm’s length transaction.
The Lender’s consent to the Joint Venture Transaction, is effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Financing Document, or (b) otherwise
prejudice any right or remedy which Lender may now have or may have in the
future under or in connection with any Financing Document.
6. Counterparts. This Agreement may he executed in any number of duplicate
originals or counterparts, each of such duplicate originals or counterparts
shall be deemed to be an original and all taken together shall constitute but
one and the same instrument. Each Borrower agrees that Lender may rely on a
telecopy of any signature of any Borrower. The Lender agrees that the Borrowers
may rely on a telecopy of this Agreement executed by the Lender.

 

2



--------------------------------------------------------------------------------



 



7. Representations. Each Borrower hereby represents and warrants that:
(a) Attached hereto as Exhibit A, are true, correct and complete copies of all
documents executed and delivered by any Borrower in connection with the Joint
Venture Transaction (the “Joint Venture Documents”);
(b) None of the Joint Venture Documents will be amended, modified or
supplemented without the Lender’s prior written consent;
(c) All of the warranties and representations of each Borrower in the Financing
Agreement, as amended hereby, are true and correct on the date of the execution
hereof (except those representations which relate only to a specific date, which
are confirmed as of such date only), and the Borrowers have performed or
observed all of the terms, covenants, conditions and obligations of the
Financing Agreement, which are required to be performed or observed by any or
all of them on or prior to the date hereof; and
(d) No Defaults or Event of Default exists under any of the Financing Documents.
8. Fees and Expenses. Borrowers agree to pay all of Lender’s legal fees and
expenses in connection with the negotiation and preparation of this Agreement.
9. Financing Documents, Governing Law; Etc. This Agreement is one of the
Financing Documents defined in the Financing Agreement and shall be governed and
construed in accordance with the laws of the State of Maryland. The headings and
captions in this Agreement are for the convenience of the parties only and are
not a part of this Agreement.
10. Acknowledgments. Each Borrower hereby confirms to the Lender the
enforceability and validity of each of the Financing Documents. in addition,
each Borrower hereby agrees to the execution and delivery of this Agreement and
the terms and provisions, covenants or agreements contained in this Agreement
shall not in any manner release, impair, lessen, modify, waive or otherwise
limit the liability’ and obligations of each Borrower under the terms of any of
the Financing Documents, except as otherwise specifically set forth in this
Agreement. Each Borrower issues, ratifies and confirms the representations,
warranties and covenants contained in the Financing Documents.
11. Modifications. This Agreement may not be supplemented, changed, waived,
discharged, terminated, modified or amended, except by written instrument
executed by the parties.
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto have executed and delivered this
Agreement under their respective seals as of the day and year first written
above.

                  Borrowers:       ARGAN, INC.      
WITNESS/ATTEST:
               
 
               
/s/ Arthur Trudel
      By:   /s/ Rainer Bosselmann   (Seal)
 
               
 
          Name: Rainer Bosselmann    
 
          Title: Chairman and CEO    
 
                WITNESS/ATTEST:       SOUTHERN MARYLAND CABLE, INC.    
 
               
/s/ Richard H. Deily
      By:   /s/ Arthur Trudel   (Seal)
 
               
 
          Name: Arthur Trudel    
 
          Title: Vice President and CFO    
 
                WITNESS/ATTEST:       VITARICH LABORATORIES, INC.    
 
               
/s/ Richard H. Deily
      By:   /s/ Arthur Trudel   (Seal)
 
               
 
          Name: Arthur Trudel    
 
          Title: Vice President and CFO    
 
                WITNESS/ATTEST:       GEMMA POWER, INC.    
 
               
/s/ Richard H. Deily
      By:   /s/ Arthur Trudel   (Seal)
 
               
 
          Name: Arthur Trudel    
 
          Title: Vice President and CFO    
 
                WITNESS/ATTEST:       GEMMA POWER SYSTEMS CALIFORNIA, INC.    
 
               
/s/ Richard H. Deily
      By:   /s/ Arthur Trudel   (Seal)
 
               
 
          Name: Arthur Trudel    
 
          Title: Vice President and CFO    

 





--------------------------------------------------------------------------------



 



                  WITNESS/ATTEST:       GEMMA POWER SYSTEMS, LLC    
 
               
/s/ Richard H. Deily
      By:   /s/ Arthur Trudel   (Seal)
 
               
 
          Name: Arthur Trudel    
 
          Title: Vice President and CFO    
 
                WITNESS/ATTEST:       GEMMA POWER HARTFORD, LLC    
 
               
/s/ Richard H. Deily
      By:   /s/ Arthur Trudel   (Seal)
 
               
 
          Name: Arthur Trudel    
 
          Title: Vice President and CFO    
 
               
Lender:
                  WITNESS:       BANK OF AMERICA, N.A.    
 
               
/s/ Crystal Fairconeture
      By:   /s/ Michael J. Radcliffe   (Seal)
 
               
 
          Name: Michael J. Radcliffe    
 
          Title: Senior Vice President    

 

